Citation Nr: 1040340	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-26 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 200d and August 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In this regard, the Board notes that it has 
construed a July 2002 statement from the Veteran as a timely 
notice of disagreement with a June 2002 rating decision denying 
service connection for left knee disability.

The Veteran was afforded a Board hearing at the RO before the 
undersigned Veterans Law Judge during April 2010.  A transcript 
of the hearing has been associated with the claims files.

The issue of service connection for heart disease, claimed 
as secondary to exposure to herbicides, has been raised by 
the record, but has not been adjudicated by the RO.  
Therefore, it is referred to the originating agency for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  


REMAND

The Veteran's service treatment records indicate that the 
Veteran's knees gave out during May 1956, possibly due to 
blacking out.  Additionally, the Veteran was diagnosed with 
myositis, acute, of the quadriceps muscle during December 1958.  
There is no indication if the left or right leg was involved.  
Additionally, a report of medical examination dated in June 1965 
indicates that the Veteran's right knee was swollen and painful 
during 1960 with a hospitalization of 14 days.  At the Veteran's 
separation examination during January 1971, he reported 
occasional swelling and stiffness of his right knee.

Concerning the Veteran's left knee, the Board notes initially 
that the Veteran was provided an August 2007 joints examination.  
However, the examiner only provided an opinion with regards to 
the Veteran's right knee.  As it is somewhat unclear from the 
record which limb was involved in the Veteran's December 1958 
treatment, the Veteran should be afforded a VA examination to 
determine if he has a current left knee disability which is 
related to active service.

Regarding the Veteran's right knee, the Board notes that the 
August 2007 examiner indicated that the condition was not related 
to active service as there was no evidence of chronicity.  
However, the Board notes that the Veteran is competent to report 
his post-service symptomatology.  These reports were disregarded 
by the examiner for no apparent reason.  Thus, the Veteran should 
be afforded an additional VA examination to ascertain if the 
Veteran has a current right knee disability which is related to 
active service taking into account all evidence of record to 
include the Veteran's contentions.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his bilateral knee disability.  
The claims folders must be made available to 
and reviewed by the examiner.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion concerning each 
currently present knee disorder as to whether 
there is a 50 percent or better probability 
that the disorder is etiologically related to 
the Veteran's active service.  For the 
purposes of the opinions, the examiner should 
assume that the Veteran is credible.

The rationale for all opinions expressed must 
also be provided.

2.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It must also be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



